ICJ_151_TemplePreahVihear-Interpretation_KHM_THA_2011-07-18_ORD_01_NA_02_EN.txt.                     562




                                   DECLARATION OF JUDGE KOROMA



                       1. The provisional Order adopted by the Court in this case establishes
                    a provisional demilitarized zone that includes within it territory under the
                    undisputed sovereignty of Cambodia, as well as territory under the undis-
                    puted sovereignty of Thailand. As pointed out in the Order, the establish-
                    ment of this provisional zone in no way prejudices the outcome of the
                    Application before the Court. It does not affect the rights claimed by
                    either Party. Rather, the Order is designed to prevent further armed
                    clashes between the Parties that might prejudice the rights of either Party
                    while the case is pending before the Court. I have, accordingly, voted in
                    favour of the Order.

                       2. Article 41 of the Court’s Statute grants the Court the power to indi-
                    cate provisional measures “which ought to be taken to preserve the respec-
                    tive rights of either party”. In my view, when determining the precise
                    nature of the provisional measures to be indicated in a given case, the
                    Court must take into consideration the factual situation, including the
                    existence, nature, and magnitude of an armed conflict between the Parties.
                    The Court must also assess the risk of any further armed conflict occurring
                    while the case is pending that could prejudice the rights of either Party. In
                    other cases which have come before the Court similar to the one under
                    consideration, in which there was a significant risk of further armed con-
                    flict between the parties, the Court has indicated provisional measures
                    similar to those indicated in this case in order to preserve the rights of the
                    parties until the case was decided on the merits (see, e.g., Land and Mari‑
                    time Boundary between Cameroon and Nigeria (Cameroon v. Nigeria),
                    Provisional Measures, Order of 15 March 1996, I.C.J. Reports 1996 (I),
                    p. 24, para. 49).
                       3. In the present case, the evidence provided to the Court demon-
                    strated that there had been repeated incidents of armed conflict between
                    the Parties in the area surrounding the Temple in the years and months
                    preceding this Order. In addition, there have been reports of shelling
                    from heavy artillery in the area surrounding the Temple. Taking into con-
                    sideration these circumstances, the Court decided to create a provisional
                    demilitarized zone of a size adequate to minimize the risk of further
                    armed clashes — including shelling — in the disputed area while the case
                    is pending before the Court.
                       4. In the case concerning Land and Maritime Boundary between Cam‑
                    eroon and Nigeria (Cameroon v. Nigeria), I voted in favour of the Court’s
                    Order regulating the position of the armed forces of the parties with the
                    understanding that the Order would preserve the respective rights of both

                    29




6 CIJ1023.indb 54                                                                                    18/06/13 10:38

                    563 	       request for interpretation (decl. koroma)

                    parties without prejudging the issue before the Court (I.C.J. Reports
                    1996 (I), declaration of Judge Koroma, p. 30). In my view, the Court’s
                    present Order should accomplish the same objective ; however, it bears
                    re‑emphasizing that the demilitarized zone created by the Court is only
                    temporary and does not affect the rights claimed by either Party. The
                    Court’s Order should therefore be seen as an effort to prevent further
                    armed conflict between the two Parties while preserving the sovereign
                    rights of each of them.

                                                            (Signed) Abdul G. Koroma.




                    30




6 CIJ1023.indb 56                                                                             18/06/13 10:38

